  Case 15-35649         Doc 48     Filed 10/09/18 Entered 10/09/18 08:34:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35649
         EVALYN A SMITH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/20/2015.

         2) The plan was confirmed on 01/06/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/06/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-35649        Doc 48        Filed 10/09/18 Entered 10/09/18 08:34:03                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $4,825.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $4,825.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $214.81
    Other                                                                     $30.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,244.81

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCOUNT RECEIVABLES SO            Unsecured         132.00           NA              NA            0.00       0.00
AMCA                              Unsecured         133.00           NA              NA            0.00       0.00
AMCA                              Unsecured         173.00           NA              NA            0.00       0.00
AMCA                              Unsecured          63.00           NA              NA            0.00       0.00
AMCA                              Unsecured          13.00           NA              NA            0.00       0.00
AMERICAN CASH LOAN                Unsecured      2,500.00            NA              NA            0.00       0.00
ASHRO                             Unsecured         566.00           NA              NA            0.00       0.00
ASHRO LIFESTYLE                   Unsecured         566.00        566.79          566.79           0.00       0.00
Cadaccrec                         Unsecured           0.00           NA              NA            0.00       0.00
Cadaccrec                         Unsecured           0.00           NA              NA            0.00       0.00
Cadaccrec                         Unsecured           0.00           NA              NA            0.00       0.00
Cadaccrec                         Unsecured           0.00           NA              NA            0.00       0.00
Cadaccrec                         Unsecured           0.00           NA              NA            0.00       0.00
CADILLAC ACCNTS REC MG            Unsecured          29.00           NA              NA            0.00       0.00
CADILLAC ACCNTS REC MG            Unsecured         151.79           NA              NA            0.00       0.00
CADILLAC ACCNTS REC MG            Unsecured          93.00           NA              NA            0.00       0.00
CADILLAC ACCNTS REC MG            Unsecured      1,318.00            NA              NA            0.00       0.00
CARMAX AUTO FINANCE               Unsecured      4,250.00            NA              NA            0.00       0.00
CARMAX AUTO FINANCE               Secured       16,250.00     20,834.20        20,834.20           0.00       0.00
Central Prof Service              Unsecured         172.00           NA              NA            0.00       0.00
Central Prof Service              Unsecured         165.00           NA              NA            0.00       0.00
Central Prof Service              Unsecured         250.00           NA              NA            0.00       0.00
Central Prof Service              Unsecured         230.00           NA              NA            0.00       0.00
Central Prof Service              Unsecured         230.00           NA              NA            0.00       0.00
CENTRAL PROFESSIONAL              Unsecured         359.00      3,711.14        3,711.14           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,500.00         200.00          200.00           0.00       0.00
COMMONWEALTH EDISON               Unsecured         434.00           NA              NA            0.00       0.00
DTE ENERGY                        Unsecured         539.00           NA              NA            0.00       0.00
DTE ENERGY                        Unsecured         263.00           NA              NA            0.00       0.00
DTE ENERGY                        Unsecured           0.00           NA              NA            0.00       0.00
FIRST GENERAL CREDIT              Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-35649       Doc 48        Filed 10/09/18 Entered 10/09/18 08:34:03                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid         Paid
FIRST NATIONAL COLLECTION BURE   Unsecured         387.37           NA           NA            0.00       0.00
GRANDPOINTE                      Unsecured         234.00        234.01       234.01           0.00       0.00
GRANDPOINTE                      Unsecured         234.00           NA           NA            0.00       0.00
HACKLEY COMMUNITY CARE CENT      Unsecured         141.00           NA           NA            0.00       0.00
HORIZON CARD                     Unsecured           0.00           NA           NA            0.00       0.00
HSBC                             Unsecured           0.00           NA           NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured      1,880.95       1,627.59     1,627.59           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          25.07        25.07           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,423.00       1,409.65     1,409.65        580.19        0.00
LINEBARGER GOGGAN BLAIR & SAM    Unsecured      2,089.04            NA           NA            0.00       0.00
MABT GENESIS RETAIL              Unsecured           0.00           NA           NA            0.00       0.00
MABT RETAIL                      Unsecured           0.00           NA           NA            0.00       0.00
MIDNIGHT VELVET                  Unsecured         410.00        410.03       410.03           0.00       0.00
MIDNIGHT VELVET                  Unsecured         410.00           NA           NA            0.00       0.00
MONROE & MAIN                    Unsecured         212.00        212.72       212.72           0.00       0.00
MONROE AND MAIN                  Unsecured         212.00           NA           NA            0.00       0.00
NATIONAL RECOVERY AGENCY         Unsecured          97.00           NA           NA            0.00       0.00
NEVADA FCU                       Unsecured         193.00           NA           NA            0.00       0.00
PARAMOUNT                        Unsecured         156.00           NA           NA            0.00       0.00
PARAMOUNT                        Unsecured         428.00           NA           NA            0.00       0.00
PARAMOUNT                        Unsecured         310.00           NA           NA            0.00       0.00
PARAMOUNT                        Unsecured      3,461.00            NA           NA            0.00       0.00
PENN CREDIT CORP                 Unsecured         111.32           NA           NA            0.00       0.00
PREMIER BANK CARD                Unsecured         387.00           NA           NA            0.00       0.00
PREMIER BANK CARD                Unsecured         387.00           NA           NA            0.00       0.00
PREMIER BANK CARD                Unsecured         369.00           NA           NA            0.00       0.00
PREMIER BANK CARD                Unsecured         369.00           NA           NA            0.00       0.00
PROGRESSIVE MANAGEMENT SYSTE     Unsecured      9,966.00            NA           NA            0.00       0.00
QUEST DIAGNOSTICS                Unsecured          73.29           NA           NA            0.00       0.00
RADIOLOGY MUSKEGON PC            Unsecured          37.00           NA           NA            0.00       0.00
RUSHMORE FINANCIAL               Unsecured         387.37           NA           NA            0.00       0.00
SPOT LOAN                        Unsecured      1,500.00           0.00         0.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-35649         Doc 48      Filed 10/09/18 Entered 10/09/18 08:34:03                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $20,834.20                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $20,834.20                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,409.65            $580.19              $0.00
 TOTAL PRIORITY:                                          $1,409.65            $580.19              $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,987.35                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,244.81
         Disbursements to Creditors                               $580.19

TOTAL DISBURSEMENTS :                                                                        $4,825.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
